DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, 6-11, 13, 15-14 are presented for examination.
REASONS FOR ALLOWANCE
Claims 1-2, 4, 6-11, 13, 15-14 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:

 “ obtaining, by a system comprising a processor, first metadata in a first version at a first time point of a storage system, the first metadata in the first version describing reference relations between at least one data block in a chunk included in the storage system and at least one object stored in the storage system at the first time point; obtaining second metadata in a second version at a second time point of the storage system, the second time point being after the first time point; determining a difference between the first metadata in the first version and the second metadata in the second version; managing the chunk included in the storage system based on the difference, wherein the managing the chunk based on the difference comprises: determining a data block of the at least one data block in the chunk associated with the difference, updating a reference counter of the data block, the reference counter describing a count of objects, of the at least one object, that reference the data block, the updating resulting in an updated reference counter, and managing the chunk based on the updated reference counter, wherein the managing the chunk based on the updated reference counter comprises: determining an allocation state of storage space in the chunk, and in response to determining, based on the allocation state, that the storage space in the chunk has been allocated, reclaiming the chunk according to respective reference counters describing respective counts of objects of the at least one data block in the chunk.” 
Claim 10 recites the following limitations: “obtaining first metadata in a first version at a first time point of a storage system, the first metadata in the first version describing reference relations between at least one data block in a chunk included in the storage system and at least one object stored in the storage system at the first time point; obtaining second metadata in a second version at a second time point of the storage system, the second time point being after the first time point; determining a difference between the first metadata in the first version and the second metadata in the second version; and managing the chunk included in the storage system based on the difference, wherein the managing the chunk based on the difference comprises: determining a data block of the at least one data block in the chunk associated with the difference, updating a reference counter of the data block, the reference counter describing a count of objects, of the at least one object, that reference the data block, the updating resulting in an updated reference counter, and managing the chunk based on the updated reference counter, wherein the managing the chunk based on the updated reference counter comprises: determining an allocation state of storage space in the chunk, and in response to determining, based on the allocation state, that the storage space in the chunk has been allocated, reclaiming the chunk according to respective reference counters of the at least one data block in the chunk, wherein the respective reference counters of the at least one data block comprise the updated reference counter of the data block.”
Claim 20 recites the following limitations:
“obtaining first metadata in a first version at a first time point of a storage system, the first metadata in the first version describing reference relations between at least one data block in a chunk included in the storage system and at least one object stored in the storage system at the first time point; obtaining second metadata in a second version at a second time point of the storage system, the second time point being after the first time point; determining a difference between the first metadata in the first version and the second metadata in the second version; managing the chunk included in the storage system based on the difference, wherein the managing the chunk based on the difference comprises: determining a data block of the at least one data block associated with the difference, updating a reference counter corresponding to the data block in the chunk, the reference counter describing a number of objects, of the at least one object, that reference the data block, the updating resulting in an updated reference counter, and managing the chunk based on the updated reference counter, wherein the managing the chunk based on the updated reference counter comprises, in response to determining, based on an allocation state of storage space in the chunk, that the storage space in the chunk has been allocated, reclaiming the chunk according to at least one reference counter corresponding to each of the at least one data block in the chunk, wherein the at least one reference counter comprises the updated reference counter.”
The prior art of record, alone or in combination, does not teach or suggest the claimed limitations cited in claims 1, 10 and 20 above. Thus, the examiner cannot find a reasonable 
Claims 2, 4, 6-9, 11, 13, 15-19, 21-24 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KHOA D DOAN/            Primary Examiner, Art Unit 2133